 

Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the "Agreement") is entered into as of May 24, 2018
(the "Effective Date"), by and between Quotient Limited (the "Company"), or such
affiliate of the Company as its Chairman of the Board of Directors of the
Company (the "Board") may designate, and Franz Walt (the "Executive")
(collectively, the "Parties").

A.The Company and the Executive are currently parties to a Part-Time Employment
Agreement, dated March 26, 2018 (the "Existing Agreement") pursuant to which the
Executive is serving as Chief Executive Officer of the Company on a part-time
basis;

B.The Company and the Executive have agreed that the Executive shall serve as
Chief Executive Officer on a full-time basis for a period of two years from the
date of this Agreement; and

C.The Executive desires continue to provide services to the Company and is
willing to do so on the terms and conditions set forth below.

In consideration of the above recitals and of the mutual promises and conditions
in this Agreement, the Parties agree:

1.Services and Term.

1.1Services.  The Executive will be employed by the Company as the Chief
Executive Officer of the Company. The Executive will be required to devote the
majority of his business time and energy to the Company at the Company's
premises in Jersey, the U.S. and/or Switzerland and as otherwise required to
perform the duties of Chief Executive Officer (the "Services"); provided,
however, that the Company acknowledges that the Executive shall be entitled to
perform the Services one business day per week on average from his residence in
Flims, Canton of Grischun.

1.2Term.  The Executive shall commence providing the Services on the Effective
Date and continue providing the Services until the two-year anniversary of the
Effective Date, unless this Agreement is terminated earlier by the Board or the
Executive on three months prior written notice (the "Term"); provided, however,
that from and after December 31, 2019, the Executive may resign for any reason
without giving prior written notice.

2.Compensation and Benefits.

2.1Compensation.  During the Term, the Company shall pay the Executive a salary
at the rate of 750,000 CHF per annum (the "Base Salary"), in accordance with the
customary payroll practices of the Company. For each fiscal year during the
Term, the Executive shall be eligible to receive a cash bonus, subject to the
achievement of Company and individual performance goals as determined by the
Board, with a target amount of 750,000 CHF and prorated for a fiscal year in
which the Executive is not employed by the Company for the full year (the
"Annual Bonus"). Based on the extent of the Executive's overachievement of the
performance goals as determined by the Board, the Executive is eligible to
receive a bonus of up to 150% of the

750284-4-5475-v0.11

 

US-5003-ERISA

 

--------------------------------------------------------------------------------

 

target Annual Bonus. The Annual Bonus shall be paid in the fiscal year following
the fiscal year for which such Annual Bonus is earned, but in all events shall
be paid no later than May 31 of such following fiscal year.  

2.2Equity Awards. As soon as reasonably practicable after the Quotient Limited
2014 Stock Incentive Plan, as amended in 2018, is approved by the Company's
shareholders, the Company shall grant to the Executive Restricted Stock Units
("RSUs") and Stock Options ("Stock Options") pursuant to the agreements attached
hereto as Exhibits A and B.  The number of Shares subject to the RSUs and Stock
Options (and the exercise price of the Stock Options) shall be based on the
closing price of the Ordinary Shares of the Company on the Effective Date.  RSUs
granted pursuant to the Existing Agreement will continue to vest according to
the schedule set forth therein and the underlying award agreements.

2.3Benefits. The Executive shall be entitled to thirty vacation days per full
calendar year, to be taken at such times as mutually agreed upon with the Board.
Any social security payments legally due in connection with this Agreement with
the Executive will be paid by the Company.

2.4Apartment. Until the month-end following Executive's last day of employment
and during such time as the Executive is commuting between the Executive’s
current home and the Company’s offices, the Executive will be reimbursed for the
rental cost of a 1-bedroom apartment in the Geneva area for up to 2500,- CHF per
month.

3.Termination.

3.1The Company may terminate the Executive's employment with or without Cause
(as defined in the Quotient Limited 2014 Stock Incentive Plan) and, subject to
the proviso in Section 1.1, the Executive may voluntarily terminate his
employment, in each case, at any time for any reason or no reason upon three
months prior written notice.  If the Executive's employment is terminated by the
Company without Cause, then the Company shall pay to the Executive:

 

3.1.1

(a) all accrued but unpaid Base Salary through the date of termination of the
Executive's employment, and (b) any unpaid or unreimbursed expenses incurred by
the Executive in the performance of the Executive's duties;

 

3.1.2

the Base Salary for the remainder of the Term in equal monthly installments (in
accordance with the Company's normal payroll policies);

 

3.1.3

a pro rata portion of the Annual Bonus for the year of termination, based on the
achievement of performance goals for the applicable performance period payable
no later than May 31 following the fiscal year to which the Annual Bonus
relates; and

 

3.1.4

the RSUs and Stock Options granted pursuant to Section 2.2 shall vest and, in
the case of the Stock Options, become exercisable, in accordance with their
terms.  

750284-4-5475-v0.11

 

US-5003-ERISA

 

--------------------------------------------------------------------------------

 

3.2Notwithstanding any other provision of this Agreement, the Company shall not
be required to make the payments and provide the benefits provided for under
Section 3.1 unless the Executive executes and delivers to the Company a waiver
and release on terms reasonably provided by the Company within five business
days of termination of his employment.

4.Indemnification of the Executive.  The Company will, to the maximum extent
permitted by the Company's bylaws and applicable law, indemnify and hold the
Executive harmless for any acts or decisions made in good faith while performing
the Services; provided, however, that acts determined by the trier of facts to
be acts of gross negligence or willful misconduct will not be deemed to be in
good faith.  To the same extent, the Company will pay, and subject to any legal
limitations (including the obligation to repay such advances), advance all
expenses, including reasonable attorney fees and costs of court-approved
settlements, actually and necessarily incurred by the Executive in connection
with the defense of any action, suit or proceeding and in connection with any
appeal, which has been brought against the Executive by reason of the
Executive's service to the Company while acting in good faith.

5.Resignation of Office.  Upon expiration of the Term, the Executive shall, at
the request of the Board, resign from all offices the Executive may hold as an
officer of the Company and from all other appointments or offices that the
Executive holds as nominee or representative of the Company other than as a
member of the Board.

6.Agreement Survives Merger or Dissolution.  This Agreement will survive any
merger of the Company with any other entity, regardless of whether the Company
is the surviving or resulting corporation, and any transfer of all or
substantially all of the Company's assets to any other entity and to any such
successor entity's subsequent successors or assigns.  In the event of any such
merger or transfer of assets, the provisions of this Agreement will be binding
on and inure to the benefit of the surviving business entity or the business
entity to which such assets will be transferred.

7.Assignment.  This Agreement may not be assigned by the Executive.  The Company
may assign this Agreement without the consent of the Executive.

8.Integration.  This Agreement contains the entire agreement between the Parties
pertaining to the subject matter addressed in this Agreement and supercedes in
its entirety the Existing Agreement.

9.Amendment/Novation.  No modifications, amendments, deletions, additions, or
novations to or of this Agreement will be effective unless they are completely
and unambiguously contained in a writing signed by the Executive and by an
authorized officer of the Company.

10.Choice of Law; Venue.  This Agreement and any dispute arising from the
relationship between the Parties will be governed by and construed under and
according to the laws of the State of Delaware without regard to its conflict of
laws provisions.  The venue for any action hereunder will be in the State of
Delaware, whether or not such venue is or subsequently becomes inconvenient, and
the parties consent to the jurisdiction of the state and federal courts seated
of Delaware.  Any dispute or controversy arising under or relating to this
Agreement and the Executive's services hereunder (whether based on contract or
tort or other common law or upon

750284-4-5475-v0.11

 

US-5003-ERISA

 

--------------------------------------------------------------------------------

 

any federal, state or local statute or regulation, including, without
limitation, claims of discrimination, harassment and retaliation under Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act and similar federal, state and local fair
employment practices laws) shall, at the election of either the Executive or the
Company, be submitted to JAMS for resolution in arbitration in accordance with
the then-current rules and procedures of JAMS for employment-related
disputes.  Either party shall make such election by delivering written notice
thereof to the other party at any time (but not later than 30 days after such
party receives notice of the commencement of any administrative or regulatory
proceeding or the filing of any lawsuit relating to any such dispute or
controversy), and thereupon any such dispute or controversy shall be resolved
only in accordance with the provisions of this Section 9.  Any such arbitration
proceedings shall take place in New York, New York before a single arbitrator
(rather than a panel of arbitrators), pursuant to any available streamlined or
expedited (rather than a comprehensive) arbitration process and in accordance
with an arbitration process which, in the judgment of such arbitrator, shall
have the effect of reasonably limiting or reducing the cost of such arbitration
for both parties.  The resolution of any such dispute or controversy by the
arbitrator appointed in accordance with the procedures of JAMS shall be final
and binding.  Judgment upon the award rendered by such arbitrator may be entered
in any court having jurisdiction thereof, and the parties consent to the
jurisdiction of the courts of New York for this purpose; provided, however, the
parties may agree after the commencement of a proceeding to hold the arbitration
in another jurisdiction.  If at the time any dispute or controversy arises with
respect to this Agreement JAMS is no longer providing arbitration services, then
the American Arbitration Association shall be substituted for JAMS for purposes
of this Section 9, and the arbitration will be conducted in accordance with the
then current AAA Employment Arbitration Rules & Mediation Procedures.

11.Notices.  Any notice to the Company required or permitted under this
Agreement will be given in writing to the Company, either by personal service,
facsimile, or by registered or certified mail, postage prepaid.  Any notice to
the Executive will be given in a like manner and, if mailed, will be addressed
to the Executive at the Executive's home address then shown in the Company's
files.  For the purpose of determining compliance with any time limit in this
Agreement, a notice will be deemed to have been duly given (a) on the date of
service, if served personally on the party to whom notice is to be given, (b) on
the same business day given by facsimile, e-mail, or other electronic
transmission, or (c) on the second (2nd) business day after mailing, if mailed
to the party to whom the notice is to be given in the manner provided in this
Section 10.  As of the date this Agreement is executed, notice is to be given at
the following addresses:

To the Company:

Quotient Limited
PO Box 1075, Elizabeth House
9 Castle Street
St Helier
Jersey JE4 2QP
Channel Islands
Attn: Heino von Prondzynski
E-mail:  [E-mail]

750284-4-5475-v0.11

 

US-5003-ERISA

 

--------------------------------------------------------------------------------

 

To the Executive:

Franz Walt
[Address]

Copy to:

Quotient Limited
Pentlands Science Park
Bush Loan, Penicuik
Midlothian EH26 0PZ
United Kingdom
Attn:  
Fax:  +(44) 1638-724200

12.Withholding.  The Company shall be entitled to withhold from any payments or
deemed payments or in-kind payments hereunder any amount of tax withholding it
determines to be required by law.

13.Headings.  The headings in this Agreement are inserted for convenience only;
are not part of this Agreement, will not in any manner affect the meaning of
this Agreement or any paragraph, term, and/or provision of this Agreement; and
will not be deemed or interpreted to be a part of this Agreement for any
purpose.

14.Construction.  The language of this Agreement will, for any and all purposes,
be construed as a whole, according to its fair meaning, not strictly for or
against the Executive, on the one hand, or the Company, on the other hand, and
without regard to the identity or status of any person or persons who drafted
all or any part of this Agreement.

15.No Waiver.  No waiver of a breach, failure of any condition, or any right or
remedy contained in or granted by the provisions of this Agreement will be
effective unless it is in writing and signed by the party waiving the breach,
failure, right, or remedy.  No waiver of any breach, failure, right, or remedy
will be deemed a waiver of any other breach, failure, right, or remedy, whether
or not similar, nor will any waiver constitute a continuing waiver unless the
writing so specifies.

16.Faxed or Photocopied Signatures.  A faxed or photocopied signature will have
the same effect as an original signature.

17.Right to Counsel.  The undersigned, the Executive, has read the foregoing
Agreement and has taken the time necessary to review completely and fully
understand it.  The undersigned, the Executive, has had the unrestricted right
and opportunity to have each and every paragraph, term, and provision of the
foregoing Agreement and each and every result and consequence of its execution
by the undersigned, the Executive, fully explained to the Executive by legal
counsel selected and retained solely by the Executive.

750284-4-5475-v0.11

 

US-5003-ERISA

 

--------------------------------------------------------------------------------

 

18.Clawback Policies.  All amounts payable under this Agreement or otherwise by
the Company to the Executive shall be subject to the terms of the Company's
"clawback" policies as in effect from time to time.

 

The undersigned fully understands the foregoing Agreement, accepts, and agrees
to each and every paragraph, term, and provision contained in it, and fully
accepts and agrees to it as binding the Executive for any and all purposes
whatsoever.

the Company:  QUOTIENT LIMITED

 

By:

   /s/ Heino von Prondzynsky
Name:Heino von Prondzynski
Title:Chairman

 

By:

   /s/ Franz Walt
Name:Franz Walt
Title:Executive

 

750284-4-5475-v0.11

 

US-5003-ERISA

 

--------------------------------------------------------------------------------

 

EXHIBIT A
RESTRICTED STOCK UNIT AGREEMENT

Sch. 1-1

 

 

750284-4-5475-v0.11

Sch. 1-1

US-5003-ERISA

 

--------------------------------------------------------------------------------

 

EXHIBIT B
STOCK OPTION AWARD AGREEMENT

Sch. 2-1

750284-4-5475-v0.11

Sch. 2-1

US-5003-ERISA

 